DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 8,172,454).
Regarding claim 1, Choi discloses a blending system comprising a container (26); a lid (36) comprising an
aperture (46) formed therethrough; a blade assembly (30) attached to the container, and a tamper (10)
comprising a mixing portion (a portion including 70) and a ledge (62 and 66); wherein the tamper is insertable into the aperture in a first position (for example, inserted but
limited by the flange/shoulder below 66) where the ledge engages the lid and prevents the
ledge from passing through the aperture, and wherein the tamper is operatively insertable
into the aperture in a second position (for example, inserted and limited by 62) where at least a portion
of the ledge passes though the aperture. Regarding claims 2 and 3, recognizing that the
claims do not require the lid to be attached the container, the tamper would be capable of being oriented as recited during an intended operation. Regarding claim 4, the ledge comprises
first and second ledges (the flange/shoulder below 66 and the flange/shoulder 62). Regarding claim 5, the first ledge (flange/shoulder below 66) limits insertion in the first position. Regarding claim 6, the second ledge (62) does not touch the aperture in the first position. Regarding claim 7, the second ledge (62) limits insertion in the second position. Regarding claim 8, the ledge further comprises a transition portion (a portion including 66) disposed between the first ledge and the second ledge, wherein the transition portion comprises at least one of a curved or angled surface. Regarding claim 9, the first ledge (below 66) comprises a flange. Regarding claim 10, the second ledge comprises a flange (62). Regarding claim 11, the aperture comprises a different shape than the first ledge or the second ledge (see Fig. 1). 
Response to Arguments
Contrary to applicant’s remarks, the ledge 66 of Choi does engage the lid.  The size of 66 relative to the lid aperture causes a friction fit that prevents the ledge from passing through the aperture.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774